Colonel Clifton Hoskins and




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 11, 2014

                                       No. 04-13-00859-CV

                                      Leonard K. HOSKINS,
                                            Appellant

                                                 v.

                          Colonel Clifton HOSKINS and Hoskins Inc.,
                                           Appellees

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-03136
                           Honorable Peter A. Sakai, Judge Presiding


                                          ORDER
        Appellant has filed a motion to supplement the record with a letter from the arbitrator.
This court can only consider documents that are contained in the appellate record. If this
document is filed with the trial court, appellant must request a supplemental clerk’s record by
directing a letter to the trial court clerk. See TEX. R. APP. P. 34.5(c)(1). Accordingly, appellant’s
motion is MOOT.

Entered on this 11th day of July, 2014.

                                                                     PER CURIAM


ATTESTED TO:___________________________
               Keith E. Hottle
               Clerk of Court